     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 1 of 13 Page ID #:1



 1    SEYFARTH SHAW LLP
      Laura Wilson Shelby (SBN 151870)
 2    lshelby@seyfarth.com
      Elizabeth M. Levy (SBN 268926)
 3    elevy@seyfarth.com
      Lauren Schwartz (SBN 312253)
 4    lschwartz@seyfarth.com
      2029 Century Park East, Suite 3500
 5    Los Angeles, California 90067-3021
      Telephone: (310) 277-7200
 6    Facsimile: (310) 201-5219
 7    Attorneys for Defendant
      MICHAEL KORS (USA), INC.
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
12
      BARBARA GAYTAN,                                      2:21-cv-6021
                                                 Case No. _______________
13
                    Plaintiff,                   DEFENDANT MICHAEL KORS
14                                               (USA), INC.’S NOTICE OF
               v.                                REMOVAL TO THE UNITED
15                                               STATES DISTRICT COURT
      ADECCO USA, INC., a corporation;
16    MICHAEL KORS (USA), INC., a                (Los Angeles Superior Court Case No.
      corporation; and DOES 1 through 25,        21STCV21743)
17    INCLUSIVE,
                                                 Complaint Filed:   June 10, 2021)
18                  Defendant.
19
20
21
22
23
24
25
26
27
28

                        DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 2 of 13 Page ID #:2



 1             TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 2    DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF
 3    RECORD:
 4             PLEASE TAKE NOTICE that Defendant Michael Kors (USA), Inc.
 5    (“Defendant”) hereby files this Notice of Removal pursuant to 28 U.S.C. Sections 1332
 6    and 1441(a) and (b), based on diversity of citizenship jurisdiction, in order to effectuate
 7    the removal of the above-captioned action from the Superior Court of the State of
 8    California, County of Los Angeles, to the United States District Court for the Central
 9    District of California and states that removal is proper for the following reasons:
10    I.       BACKGROUND
11             1.   On June 10, 2021, Plaintiff BARBARA GAYTAN (“Plaintiff”) filed a
12    complaint in the Superior Court of the State of California, County of Los Angeles,
13    entitled “BARBARA GAYTAN, Plaintiff, v. ADECCO USA, INC., a corporation;
14    MICHAEL KORS (USA), INC., a corporation; and DOES 1 through 25, Inclusive,
15    Defendant,” designated as Case No. 21STCV21743 (the “State Court Action”). The
16    Complaint alleges seven causes of action: (1) Disability Discrimination; (2) Failure to
17    Accommodate; (3) Failure to Engage in the Interactive Process; (4) Retaliation [FEHA];
18    (5) Failure to Prevent Discrimination; (6) Retaliation [CFRA]; and (7) Wrongful
19    Termination in Violation of Public Policy.
20             2.   On June 25, 2021, Defendant was served with the Summons and Complaint.
21    Defendant has attached a true and correct copy of the Summons and Complaint as
22    Exhibit A to the concurrently filed Declaration of Lauren Schwartz for the Court’s
23    review.
24             3.   On July 22, 2021, Defendant filed its Answer to Plaintiff’s unverified
25    complaint in the Superior Court of the State of California, County of Los Angeles.
26    Defendant has attached a true and correct copy of the Defendant’s Answer as Exhibit B
27    to the concurrently filed Declaration of Lauren Schwartz for the Court’s review.
28
                                                   1
                          DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 3 of 13 Page ID #:3



 1             4.   As discussed in greater detail below, jurisdiction based on diversity of
 2    citizenship is proper because Defendant and co-Defendant Adecco Staffing USA, Inc.
 3    (“Adecco”) are not a citizens of California and the amount in controversy exceeds
 4    $75,000.
 5    II.      JOINDER
 6             5.   Co-Defendant Adecco has consented to this removal, by and through its
 7    attorneys of record, and as such, all defendants join in this removal. Proctor v. Vishay
 8    Intertechnology Inc., 584 F.3d 1208, 1225 (9th Cir. 2009) (a notice of removal averring
 9    to the consent to removal by a co-defendant and signed by an attorney of record is
10    sufficient to demonstrate joinder).
11    III.     TIMELINESS OF REMOVAL
12             6.   This Notice of Removal is timely because it is being filed within thirty (30)
13    days of Defendant’s receipt of the Summons and Complaint on June 25, 2021, and within
14    one (1) year of the commencement of this action. 28 U.S.C. § 1446(b).
15    IV.      PROCEEDINGS IN STATE COURT
16             7.   Attached as Exhibits A and B to the Declaration of Lauren Schwartz are all
17    of the pleadings in the state court’s record that have been served on Defendant, filed by
18    any party, or retrieved from the state court’s records prior to the filing of this Notice of
19    Removal. (Declaration of Lauren Schwartz (“Schwartz Decl.”), ¶ 5.)
20    V.       JURISDICTION BASED ON DIVERSITY OF CITIZENSHIP
21             8.   The Court has original jurisdiction of this action under 28 U.S.C. Section
22    1332(a)(1). As set forth below, this action is removable pursuant to the provisions of 28
23    U.S.C. section 1441(a) as the amount in controversy is in excess of $75,000, exclusive of
24    interest and costs, and is between citizens of different states.
25             A.   Plaintiff is a Citizen of California
26             9.   Plaintiff is, and at all times since the commencement of this action has been,
27    a resident and citizen of the State of California. The Complaint alleges: “Plaintiff
28    BARBARA GAYTAN [] is, and at all times material hereto was[,] an individual residing
                                                    2
                          DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 4 of 13 Page ID #:4



 1    in the County of Los Angeles, State of California.” (Schwartz Decl., Exhibit A,
 2    Complaint ¶ 3.)
 3             10.   For diversity purposes, a person is a “citizen” of the state in which he or she
 4    is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983).
 5    A person’s domicile is the place he or she resides with the intent to remain indefinitely.
 6    Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Residence is prima
 7    facie evidence of domicile. State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520
 8    (10th Cir. 1994). Citizenship is determined by the individual’s domicile at the time that
 9    the lawsuit is filed. Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986); see also Zavala v.
10    Deutsche Bank Trust Co. Americas, No. C 13-1040 LB, 2013 WL 3474760, at *3 (N.D.
11    Cal. July 10, 2013) (where a plaintiff’s complaint alleges he resides in California, “in the
12    absence of evidence to the contrary, [plaintiff] is a California citizen for diversity
13    purposes.”).
14             11.   Accordingly, Plaintiff is a citizen of the State of California.
15             B.    Defendant is Not Citizen of California
16             12.   Defendant was, and is at the time of the filing of this action, a citizen of a
17    state other than California within the meaning of 28 U.S.C. Section 1332(c)(1). For
18    purposes of diversity jurisdiction, a corporation is deemed a citizen of the state “by which
19    it has been incorporated” and of the state “where it has its principal place of business.”
20    28 U.S.C. § 1332(c)(1).
21             13.   Defendant now, and ever since this action commenced has been,
22    incorporated under the laws of the State of Delaware. (Placencio Decl., ¶ 5) Thus, for
23    purposes of diversity jurisdiction, Defendant is a citizen of Delaware.
24             14.   Further, as shown below, Defendant’s principal place of business is, and has
25    been at all times since this action commenced, located in the State of New York.
26    (Placencio Decl., ¶ 4.) Thus, for purposes of diversity jurisdiction, Defendant is also a
27    citizen of New York.
28
                                                     3
                            DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 5 of 13 Page ID #:5



 1             15.   The United States Supreme Court held that when determining a
 2    corporation’s principal place of business for diversity purposes, the appropriate test is the
 3    “nerve center” test. Hertz Corp. v. Friend, 559 U.S. 77, 80-81, 92-93 (2010). Under the
 4    “nerve center” test, the “principal place of business” means the corporate headquarters
 5    where a corporation’s high level officers direct, control and coordinate its activities on a
 6    day-to-day basis. Id. (“We conclude that ‘principal place of business’ is best read as
 7    referring to the place where a corporation’s officers direct, control, and coordinate the
 8    corporation’s activities”).
 9             16.   Under the “nerve center” test, New York emerges as Defendant’s principal
10    place of business.
11             17.   Defendant’s high level officers direct, control, and coordinate its activities
12    from its corporate headquarters in New York, N.Y. (Placencio Decl. ¶ 4). Defendant’s
13    high level corporate officers including its Chief Executive Officer, Chief Operating
14    Officer and General Counsel maintain offices in the New York, N.Y. headquarters. (Id.)
15    Defendant also maintains an office at One Meadowlands Plaza, East Rutherford, N.J.
16    (Id.) Defendant’s executive and administrative functions, including payroll, human
17    resources, corporate finance and accounting, are directed from either the New York, N.Y.
18    corporate headquarters or the East Rutherford, N.J. corporate office. (Id.)
19             18.   Therefore, for purposes of diversity of citizenship, Defendant is and has
20    been at all times since this action commenced, a citizen of the State of Delaware and the
21    State of New York. 28 U.S.C. § 1332(c)(1).
22             C.    Co-Defendant Adecco is Not Citizen of California
23             19.   Co-Defendant Adecco is incorporated in the State of Delaware and
24    maintains its principal place of business and company headquarters in Florida. (Schwartz
25    Decl., Exhibit F, Guyton Declaration, ¶ 4) Florida is where Adecco’s high level officers,
26    including its Chief Executive Officer, direct, control and coordinate Adecco’s activities.
27    (Id.) Adecco’s executive operations are managed from this location, including, but not
28    limited to, those operations related to administering company policies and procedures,
                                                     4
                            DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 6 of 13 Page ID #:6



 1    legal affairs, and general business operations. (Id.) None of Adecco’s executive officers
 2    reside in the State of California. (Id.) Adecco is therefore a citizen of Delaware and
 3    Florida for purposes of diversity jurisdiction. 28 U.S.C. § 1332(c)(1). Thus, Adecco is
 4    not a citizen of California.
 5             D.    Doe Defendants May Be Disregarded
 6             20.   Pursuant to 28 U.S.C. Section 1441(a), “the citizenship of Defendant sued
 7    under fictitious names shall be disregarded” for purposes of establishing removal
 8    jurisdiction under 28 U.S.C. section 1332. See also Fristoe v. Reynolds Metals, Co., 615
 9    F. 2d 1209, 1213 (9th Cir. 1980) (unnamed Defendant are not required to join in a
10    removal petition). Thus, the existence of Doe Defendants, 1-25, does not deprive this
11    Court of jurisdiction.
12             E.    Amount In Controversy
13             21.   While Defendant denies any liability as to Plaintiff’s claims, the amount in
14    controversy requirement is satisfied because “it is more likely than not” that the amount
15    exceeds the jurisdictional minimum of $75,000. See Sanchez v. Monumental Life Ins.,
16    102 F.3d 398, 403-404 (9th Cir. 1996) (“the defendant must provide evidence
17    establishing that it is ‘more likely than not’ that the amount in controversy exceeds [the
18    threshold] amount.”) (internal citation omitted). As explained by the Ninth Circuit, “the
19    amount-in-controversy inquiry in the removal context is not confined to the face of the
20    complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (finding that
21    the Court may consider facts presented in the removal petition). In determining the
22    amount in controversy, the Court must consider the aggregate of general damages, special
23    damages, punitive damages, and attorneys’ fees. Galt G/S v. JSS Scandinavia, 142 F. 3d
24    1150, 1156 (9th Cir. 1998) (claims for statutory attorneys’ fees may be included in
25    amount in controversy, regardless of whether such an award is discretionary or
26    mandatory); see also Bank of Calif. Nat’l Ass’n v. Twin Harbors Lumber Co., 465 F.2d
27    489, 491 (9th Cir. 1972).
28
                                                    5
                           DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 7 of 13 Page ID #:7



 1             22.   Here, considered together, the general and special damages sought by
 2    Plaintiff, along with the attorneys’ fees and punitive damages that might be awarded if
 3    Plaintiff prevails, establish by a preponderance of the evidence that the amount in
 4    controversy exceeds $75,000.
 5             23.   Compensatory Damages For Plaintiff’s Alleged Lost Income Establish
 6    The Amount In Controversy. Plaintiff alleges that she has suffered damages “including,
 7    but not limited to, past and future loss of income, benefits, and other damages to be
 8    proven at time of trial.” (Schwartz Decl., Exhibit A, Complaint ¶ 25.)
 9             24.   Plaintiff contends that she was making $14.25 per hour when she began her
10    employment with Co-Defendant Adecco on or around February 4, 2019. (Id. at ¶ 9). She
11    alleges that she was subjected to “discrimination and adverse employment action when,
12    on December 16, 2019, her employment was terminated for suffering from a disability
13    and having taken medical leave.” (Id. at ¶ 13).
14             25.   Assuming this matter goes to trial one year after its June 10, 2021 filing and
15    Plaintiff remains unemployed, Plaintiff’s alleged lost income would total $73,530.1 See
16    Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416-17 (9th Cir. 2018) (alleged lost
17    future wages should be considered when determining the amount in controversy because
18    alleged lost future wages are “at stake” in the litigation).
19             26.   The Claims In The Complaint Also Establish The Amount In Controversy.
20    Plaintiff’s Complaint alleges disability discrimination, failure to accommodate, failure to
21    engage in the interactive process, retaliation (FEHA), failure to prevent discrimination,
22    retaliation (CFRA), and wrongful termination in violation of public policy. Plaintiff
23    claims special damages, including past and future loss of income, general damages,
24    prejudgment and post-judgment interest, costs, attorneys’ fees, punitive damages, and
25    expert witness fees. (See Schwartz Decl., Exhibit A, Complaint ¶¶ 25-26, 28, 29, 32-33,
26    35, 42-43, 45-46, 54-55, 57-58, 62-63, 65-66, 80-81, 83-84, 90-93 and prayer for relief,
27    p. 14).
28    1
          $14.25/hour x 40 hours/week = $570/week; $570 /week x 129 weeks = $73,530.
                                                6
                           DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 8 of 13 Page ID #:8



 1             27.   Should Plaintiff prevail at trial, it is more likely than not that she would
 2    recover over $75,000 in damages as there have been, in recent years, several verdicts in
 3    disability discrimination cases entered in favor of plaintiffs in California where the
 4    awarded damages exceeded $75,000. See Salinda v. DIRECTV Inc., 2013 WL 5944203
 5    (Los Angeles Sup. Ct.) ($1,178,341 awarded to employee for disability discrimination,
 6    failure to prevent discrimination/retaliation); Bisharat v. Los Angeles Unified School
 7    District, 2013 WL 1415554 (Los Angeles Sup. Ct.) ($473,750 jury verdict awarded to
 8    employee alleging disability discrimination, failure to prevent discrimination, and
 9    constructive discharge); Izaguirre v. International Coffee & Tea LLC, 2013 WL 6624243
10    (Los Angeles Sup. Ct.) ($125,000 awarded to employee alleging disability
11    discrimination, and wrongful termination); Kivman v. Worldwide Aeros Corp., 2013 WL
12    3340152 (Los Angeles Sup. Ct.) ($486,511 awarded to employee alleging disability
13    discrimination, and wrongful termination); Jolly v. City of Long Beach, 2013 WL
14    3340512 (Los Angeles Sup. Ct.) ($325,000 awarded to employee alleging disability and
15    age discrimination, retaliation, failure to prevent discrimination/harassment, and
16    constructive discharge); Palma v. Rite Aid Corp., 2012 WL 3541952 (L.A. County Sup.
17    Ct.) (award of $3,522,070 to employee who was terminated after taking medical leaves in
18    disability discrimination action); Sun v. Transit Air Cargo, Inc., 2012 WL 933613
19    (Orange County Sup. Ct.) (award of $175,000 to employee in disability discrimination
20    and violation of California Family Rights Act action); Dickinson v. Allstate Insurance
21    Company, 2011 WL 4048838 (Orange County Sup. Ct.) (award of $341,322 to employee
22    in disability discrimination action); Betson v. Rite Aid Corp., 2011 WL 3606913 (L.A.
23    County Sup. Ct.) (award of $500,000 to employee in disability action); Vanderheiden v.
24    City of Alameda, 2011 WL 1562075 (Alameda County Sup. Ct.) (award of $680,182 to
25    employee in disability discrimination action); Landau v. County of Riverside, 2010 WL
26    1648442 (C.D. Cal.) (award of $1,033,500 to employee who brought action against
27    employer based disability discrimination); Dodd v. Haight Brown & Bonesteel LLP, 2010
28    WL 4845803 (L.A. County Sup. Ct.) (award of $410,520 to employee wrongfully
                                                     7
                            DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 9 of 13 Page ID #:9



 1    terminated based on disability and medical condition); Ybarra v. Dacor Holding Inc.,
 2    2010 WL 2404221 (L.A. County Sup. Ct.) (award of $615,236 to employee in disability
 3    discrimination and wrongful termination action); Malone v. Potter, 2010 WL 330252
 4    (C.D. Cal.) (award of $300,000 to employee in disability discrimination and retaliation
 5    action).
 6             28.   Plaintiff’s allegations that she was discriminated against and discharged
 7    because of a disability are similar to the issues in these cases. Defendant has attached
 8    these verdicts as Exhibit C to the concurrently filed Declaration of Lauren Schwartz for
 9    the Court’s review.
10             29.   Emotional Distress Damages. Plaintiff also claims damages for emotional
11    distress. (Schwartz Decl., Exhibit A, Complaint ¶¶ 26, 33, 43, 55, 63, 81, 91.) A review
12    of jury verdicts in California demonstrates that emotional distress awards in
13    discrimination or retaliation cases commonly exceed $75,000. See Silverman v. Stuart F.
14    Cooper Inc., 2013 WL 5820140 (Los Angeles Sup. Ct.) (jury awarded $151,333 for
15    emotional distress damages in discrimination case); Vasquez v. Los Angeles Cnty. Metro.
16    Transp. Auth., 2013 WL 7852947 (Los Angeles Sup. Ct.) (award of $1,250,000 for pain
17    and suffering to employee in disability discrimination action); Aboulafia v. GACN Inc.,
18    2013 WL 8115991 (Los Angeles Sup. Ct.) (pain and suffering award of $250,000,
19    $250,000, $250,000, and $250,267 to four employees in discrimination action); Betson v.
20    Rite Aid Corp., 2011 WL 3606913 (L.A. County Sup. Ct.) (pain and suffering award of
21    $500,000 to employee in disability harassment action); Vaughn v. CNA Casualty of
22    California, 2008 WL 4056256 (C.D. Cal.) (award of $300,000 in past and future non-
23    economic loss to employee in disability discrimination action); Ismen v. Beverly
24    Hospital, 2008 WL 4056258 (L.A. County Sup. Ct.) (jury award of $113,000 for
25    emotional distress due in a disability discrimination and failure to accommodate action).
26    Plaintiff’s allegations that she was discriminated against and discharged because of a
27    disability are similar to the alleged issues in these cases. Defendant has attached these
28
                                                    8
                            DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
      73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 10 of 13 Page ID #:10



 1     verdicts as Exhibit D to the concurrently filed Declaration of Lauren Schwartz for the
 2     Court’s review.
 3              30.   Attorneys’ Fees And Costs. Plaintiff also claims that she is entitled to
 4     attorneys’ fees and costs. (See Schwartz Decl., Exhibit A, Complaint, ¶¶ 29, 46, 58, 66,
 5     84, and prayer for relief, p. 14.) Future attorneys’ fees are properly considered in
 6     calculating the amount-in-controversy for purposes of removal on grounds of diversity
 7     jurisdiction. Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 794 (9th
 8     Cir. 2018) (in light of Chavez, 888 F.3d 413, a court must include future attorneys’ fees
 9     recoverable by statute or contract when determining whether the amount in controversy
10     has been met). See also Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.
11     1998) (claims for statutory attorneys’ fees to be included in amount in controversy,
12     regardless of whether such an award is discretionary or mandatory).
13              31.   Under California Government Code section 12965(b), the court in its
14     discretion may award fees and costs to the “prevailing party” in Fair Employment and
15     Housing Act actions. Although the statute provides that the court “may” award fees,
16     cases hold that a prevailing plaintiff is entitled to fees “absent circumstances that would
17     render the award unjust.” Horsford v. Board of Trs. of Cal. State Univ., 132 Cal. App.
18     4th 359, 394 (2005).
19              32.   Courts have also awarded far in excess of $75,000 in attorneys’ fees in cases
20     involving disability discrimination. See, e.g., Crawford v. DIRECTV, Inc., 2010 WL
21     5383296 (Los Angeles County Sup. Ct.) (approving attorneys’ fee award of $159,762.50
22     in alleged disability discrimination and failure to accommodate case); Denenberg v. Cal.
23     Dep’t of Transp., 2006 WL 5305734 (San Diego County Sup. Ct.) (attorney’s fees award
24     of $490,000 for claims including disability discrimination and failure to accommodate).
25     Defendant have attached these verdicts as Exhibit E to the concurrently filed Declaration
26     of Lauren Schwartz for the Court’s review.
27              33.   Defendant anticipates depositions being taken in this case and that ultimately
28     Defendant will file a Motion for Summary Judgment. Based on defense counsel’s
                                                     9
                            DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
       73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 11 of 13 Page ID #:11



 1     experience, attorneys’ fees in employment discrimination cases often exceed $75,000. In
 2     this regard, it is more likely than not that the fees will exceed $75,000 through discovery
 3     and a summary judgment hearing, and the fees would certainly exceed $75,000 if the case
 4     proceeds to trial. (Schwartz Decl., ¶ 6).
 5              34.   Punitive Damages. Finally, the Court must also consider Plaintiff’s request
 6     for punitive damages in determining the amount in controversy. Davenport v. Mutual
 7     Benefit Health and Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages
 8     must be taken into account where recoverable under state law); (see Schwartz Decl.,
 9     Exhibit A, Complaint ¶¶ 28, 35, 45, 57, 65, 83, 92, and prayer for relief, p. 14.)
10              35.   Defendant is a large entity. The economic resources of the defendant and
11     the amount of compensatory damages are two of three factors courts consider in arriving
12     at punitive damage awards. See, e.g., Lane v. Hughes Aircraft Co., 22 Cal. 4th 405, 417
13     (2000). In State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 427-28 (2003), the
14     Court held that: “The wealth of a defendant cannot justify an otherwise unconstitutional
15     punitive damages award …. That does not make its use [in determining the
16     constitutionality of punitive damage awards] unlawful or inappropriate; it simply means
17     that this factor cannot make up for the failure of other factors ….” (internal citations
18     omitted). Therefore, the request for punitive damages weighs in favor of establishing the
19     amount in controversy.
20              36.   Courts have affirmed jury verdicts exceeding $1 million in punitive damages
21     in alleged disability discrimination cases. See, e.g., Roby v. McKesson Corp., 47 Cal. 4th
22     686 (2009) (holding that a punitive damage award of $1.9 million equal to the
23     compensatory damage award was appropriate in disability case).
24              37.   Based upon the allegations contained in Plaintiff’s Complaint, Defendant is
25     informed and believes that Plaintiff seeks damages within the jurisdictional authority of
26     this Court. Since diversity of citizenship exists between the parties and the matter in
27     controversy is in excess of $75,000, this Court has original jurisdiction of the action
28
                                                   10
                            DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
       73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 12 of 13 Page ID #:12



 1     pursuant to 28 U.S.C. section 1332(a)(1). This action is therefore a proper one for
 2     removal to this Court.
 3     VI.      VENUE
 4              38.   Venue lies in the Central District of California pursuant to 28 U.S.C.
 5     §§ 1441(a), 1446(a), and 84(c). This action originally was brought in the Superior Court
 6     of the State of California, County of Los Angeles, which is located within the Central
 7     District of the United States District Court for California, and Plaintiff alleges that she
 8     was employed by co-Defendant Adecco in Whittier, California, which is located in the
 9     County of Los Angeles. (See Schwartz Decl., Exhibit A, Complaint ¶ 4)
10     VII. NOTICE OF REMOVAL
11              39.   Pursuant to 28 U.S.C. Section 1446(d), written notice of the filing of this
12     Notice of Removal will be given promptly to Plaintiff and, together with a copy of the
13     Notice of Removal, will be filed with the Clerk of the Superior Court of the State of
14     California, County of Los Angeles, in the State Court Action.
15              40.   This Notice of Removal will be served on counsel for Plaintiff. A copy of
16     the Proof of Service regarding the Notice of Removal will be filed shortly after these
17     papers are filed and served.
18              41.   In compliance with 28 U.S.C. section 1446(a), true and correct copies of all
19     process, pleadings, and orders filed and/or served in this action are attached as Exhibits A
20     and B to the concurrently filed Declaration of Lauren Schwartz.
21     VIII. PRAYER FOR REMOVAL
22              42.   WHEREFORE, Defendant prays that this civil action be removed from the
23     Superior Court of the State of California, County of Los Angeles, to the United States
24     District Court for the Central District of California.
25     ///
26     ///
27     ///
28     ///
                                                    11
                            DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
       73266969v.3
     Case 2:21-cv-06021-ODW-MRW Document 1 Filed 07/26/21 Page 13 of 13 Page ID #:13



 1     DATED: July 26, 2021                       Respectfully submitted,
 2                                                SEYFARTH SHAW LLP
 3
 4                                                By: /s/ Elizabeth M. Levy
                                                     Laura Wilson Shelby
 5                                                   Elizabeth M. Levy
                                                     Lauren Schwartz
 6                                                   Attorneys for Defendant
                                                     MICHAEL KORS (USA), Inc.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             12
                        DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
       73266969v.3
